This case is before us on the motion of the defendant in error to affirm the judgment of the trial court, and for judgment on the supersedeas bond.
It appears from the record that the motion for a new trial was overruled on October 16, 1923, and the defendants were on that day granted an extension of 30 days from that date within which to prepare and serve a case-made. The case-made was not served within this time, and on November 16, 1923, an order was made granting 15 days additional time within which to prepare and serve the same. The case-made was served on November 28, 1923. The extension of November 16, 1923, was granted after the time allowed by the previous extension had expired, and the trial court was without jurisdiction to grant such subsequent extension, and the same is a nullity. Bowers et al. v. Lawrence, 88 Okla. 31, 210 P. 1023; Hoggard v. Convervative Loan Co., 101 Okla. 14, 222 P. 674.
While the case-made is certified as a transcript, no question is presented by the petition in error which could be brought here by transcript; therefore, this court is without jurisdiction of the appeal, and, being without jurisdiction, cannot render judgment on the supersedeas bond.
The appeal will be dismissed.
JOHNSON, C. J., and McNEILL, HARRISON, and BRANSON, JJ., concur.